                             Fortnite® End User License Agreement

Please read this Agreement carefully. It is a legal document that explains your rights and
obligations related to your use of the Software, including any Services you access or purchases
you make through the Software. By downloading or using the Software, or by otherwise
indicating your acceptance of this Agreement, you are agreeing to be bound by the terms of this
Agreement. If you do not or cannot agree to the terms of this Agreement, please do not
download or use this Software.

Please review Epic’s Privacy Policy found at https://www.epicgames.com/privacypolicy, which
also governs your use of the Services, to understand our practices. In addition, your use of the
Services is also governed by Epic’s Terms of Service, which may be found at
https://www.epicgames.com/tos. By downloading or using the Software, you also agree to Epic’s
Terms of Service and acknowledge that you have read Epic’s Privacy Policy.

Certain words or phrases are defined to have certain meanings when used in this Agreement.
Those words and phrases are defined below in Section 16.

If your primary residence is in the United States of America, your agreement is with Epic
Games, Inc. If it is not in the United States of America, your agreement is with Epic Games
International S.à r.l., acting through its Swiss branch.

1. License Grant

Epic grants you a personal, non-exclusive, non-transferable, non-sublicensable limited right and
license to install and use one copy of the Software on a device for your personal entertainment
use (the “License”). The rights that Epic grants you under the License are subject to the terms of
this Agreement, and you may only make use of the License if you comply with all applicable
terms.

The License becomes effective on the date you accept this Agreement. The Software is licensed,
not sold, to you under the License. The License does not grant you any title or ownership in the
Software.

2. License Conditions

You may not do any of the following with respect to the Software or any of its parts: (a) use it
commercially or for a promotional purpose; (b) use it on more than one device at a time; (c)
copy, reproduce, distribute, display, or use it in a way that is not expressly authorized in this
Agreement; (d) sell, rent, lease, license, distribute, or otherwise transfer it; (e) reverse engineer,
derive source code from, modify, adapt, translate, decompile, or disassemble it or make
derivative works based on it; (f) remove, disable, circumvent, or modify any proprietary notice
or label or security technology included in it; (g) create, develop, distribute, or use any
unauthorized software programs to gain advantage in any online or other game modes; (h) use it
to infringe or violate the rights of any third party, including but not limited to any intellectual
property, publicity, or privacy rights; (i) use, export, or re-export it in violation of any applicable

                                                   1

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 1 of 8
law or regulation; or (j) behave in a manner which is detrimental to the enjoyment of the
Software by other users as intended by Epic, in Epic’s sole judgment, including but not limited to
the following – harassment, use of abusive or offensive language, game abandonment, game
sabotage, spamming, social engineering, or scamming.

The Software may contain Cheat Detection software or features or you may be prompted to
install Cheat Detection software during your installation of the Software. If you do not agree to
install the Cheat Detection software or at any time remove or disable the Cheat Detection
software or features, the License granted to you automatically terminates and you may not make
use of the Software. The Software or the Cheat Detection software may collect and transmit
details about your account, gameplay, and potentially unauthorized programs or processes in
connection with Cheat Detection, subject to Epic’s Privacy Policy. In the event that Cheats are
identified, you agree that Epic may exercise any or all of its rights under this Agreement.

3. Updates and Patches

Epic may provide patches, updates, or upgrades to the Software that must be installed in order
for you to continue to use the Software or Services. Epic may update the Software remotely
without notifying you, and you hereby consent to Epic applying patches, updates, and upgrades.
Epic may modify, suspend, discontinue, substitute, replace, or limit your access to any aspect of
the Software or Services at any time. You acknowledge that your use of the Software or
Services does not confer on you any interest, monetary or otherwise, in any aspect or feature of
the Software or Services, including but not limited to any in-game rewards, achievements,
character levels, Game Currency, or Content. You also acknowledge that any character data,
game progress, game customization or other data related to your use of the Software or Services
may cease to be available to you at any time without notice from Epic, including without
limitation after a patch, update, or upgrade is applied by Epic. Epic does not have any
maintenance or support obligations with respect to the Software or Services.

4. Game Currency and Content

Epic may offer you the ability to acquire licenses to in-game currency (“Game Currency”) or
Content, such as by: (a) purchasing a limited license to use Game Currency for a fee
(“Purchased Game Currency”), (b) earning a limited license to use Game Currency by
performing or accomplishing specific tasks in the Software, or (c) purchasing for a fee,
exchanging Game Currency for, or earning a limited license to use Content. Also, Epic may
facilitate the exchange of certain Content through the Software, in some cases for a fee. You
may only use such Game Currency or Content if you pay the associated fee (if any). When you
earn or pay the fee to obtain such Game Currency or Content, you are obtaining or purchasing
from Epic the right to have your License include such Game Currency or Content. Regardless of
any references Epic may make outside this Agreement to purchasing or selling Game Currency
or Content, both Game Currency and Content are licensed, not sold, to you under the License.
Use of an Epic Account Balance to purchase Game Currency or Content is subject to Epic’s
Terms of Service.




                                                2

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 2 of 8
Neither Game Currency nor Content are redeemable for money or monetary value from Epic or
any other person, except as otherwise required by applicable law. Game Currency and Content
do not have an equivalent value in real currency and do not act as a substitute for real currency.
Neither Epic nor any other person or entity has any obligation to exchange Game Currency or
Content for anything of value, including, but not limited to, real currency. You agree that Epic
may engage in actions that may impact the perceived value or purchase price, if applicable, of
Game Currency and Content at any time, except as prohibited by applicable law.

All purchases of Purchased Game Currency and Content are final and are not refundable,
transferable, or exchangeable under any circumstances, except as otherwise required by
applicable law. Epic, in its sole discretion, may impose limits on the amount of Game Currency
or Content that may be purchased, earned, accumulated, redeemed or otherwise used.

Except as otherwise prohibited by applicable law, Epic, in its sole discretion, has the absolute
right to manage, modify, substitute, replace, suspend, cancel or eliminate Game Currency or
Content, including your ability to access or use Game Currency or Content, without notice or
liability to you. You may not transfer, sell, gift, exchange, trade, lease, sublicense, or rent Game
Currency or Content except within the Software and as expressly permitted by Epic. Except as
otherwise prohibited by applicable law, Epic reserves and retains all rights, title, and interest in
and to the Game Currency and Content. The license to Game Currency and Content under the
License will terminate upon termination of the License and as otherwise provided herein.

When you provide payment information to Epic or its authorized processor, you represent that
you are an authorized user of the payment card, PIN, key, account or other payment method
specified by you, and you authorize Epic to charge such payment method for the full amount of
the transaction.

5. User Generated Content

Any content that you create, generate, or make available through the Software or the Services,
including buildings, chat posts, character data, game customization, in-game constructions, and
screenshots, shall be “UGC”. You hereby grant to Epic a non-exclusive, fully-paid, royalty-free,
irrevocable, perpetual, transferable, and sublicensable license to use, copy, modify, adapt,
distribute, and publicly display your UGC. You may not create, generate, or make available
through the Software of the Services any UGC to which you do not have the right to grant Epic
such license. In addition, you may not create, generate, or make available through the Software
of the Services any UGC that is illegal or violates or infringes another’s rights, including
intellectual property rights or privacy, publicity or moral rights. Epic reserves the right to take
down any UGC in its discretion.

6. Feedback

If you provide Epic with any Feedback, you hereby grant Epic a non-exclusive, fully-paid,
royalty-free, irrevocable, perpetual, transferable, sublicensable license to reproduce, distribute,
modify, prepare derivative works based on, publicly perform, publicly display, make, have made,
use, sell, offer to sell, import, and otherwise exploit that Feedback for any purposes, for all

                                                  3

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 3 of 8
current and future methods and forms of exploitation in any country. If any such rights may not
be licensed under applicable law (such as moral and other personal rights), you hereby waive and
agree not to assert all such rights. You understand and agree that Epic is not required to make
any use of any Feedback that you provide. You agree that if Epic makes use of your Feedback,
Epic is not required to credit or compensate you for your contribution. You represent and warrant
that you have sufficient rights in any Feedback that you provide to Epic to grant Epic and other
affected parties the rights described above. This includes but is not limited to intellectual
property rights and other proprietary or personal rights.

7. Ownership/Third Party Licenses

Epic and its licensors own all title, ownership rights, and intellectual property rights in the
Software and Services. Epic, Epic Games, Unreal, Unreal Engine, and Fortnite, and their
respective logos, are trademarks or registered trademarks of Epic and its affiliates in the United
States of America and elsewhere. All rights granted to you under this Agreement are granted by
express license only and not by sale. No license or other rights shall be created hereunder by
implication, estoppel, or otherwise.

The Software includes certain components provided by Epic’s licensors. A list of credits and
notices for third party components may be found in the game interface.

8. Disclaimers and Limitation of Liability

The Software (including any Game Currency and Content) and Services is provided on an
“as is” and “as available” basis, “with all faults” and without warranty of any kind. Epic,
its licensors, and its and their affiliates disclaim all warranties, conditions, common law
duties, and representations (express, implied, oral, and written) with respect to the
Software and Services, including without limitation all express, implied, and statutory
warranties and conditions of any kind, such as title, non-interference with your enjoyment,
authority, non-infringement, merchantability, fitness or suitability for any purpose
(whether or not Epic knows or has reason to know of any such purpose), system
integration, accuracy or completeness, results, reasonable care, workmanlike effort, lack of
negligence, and lack of viruses, whether alleged to arise under law, by reason of custom or
usage in the trade, or by course of dealing. Without limiting the generality of the
foregoing, Epic, its licensors, and its and their affiliates make no warranty that (1) the
Software or Services will operate properly, (2) that the Software or Services will meet your
requirements, (3) that the operation of the Software or Services will be uninterrupted, bug
free, or error free in any or all circumstances, or (4) that any defects in the Software or
Services can or will be corrected. Any warranty against infringement that may be
provided in Section 2-312 of the Uniform Commercial Code or in any other comparable
statute is expressly disclaimed. Epic, its licensors, and its and their affiliates do not
guarantee continuous, error-free, virus-free, or secure operation of or access to the
Software or Services. This paragraph will apply to the maximum extent permitted by
applicable law.




                                                4

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 4 of 8
To the maximum extent permitted by applicable law, neither Epic, nor its licensors, nor its
or their affiliates, nor any of Epic’s service providers (collectively, the “Epic Parties”), shall
be liable in any way for any loss of profits or any indirect, incidental, consequential,
special, punitive, or exemplary damages, arising out of or in connection with this
Agreement or the Software (including any Game Currency or Content) or Services, or the
delay or inability to use or lack of functionality of the Software or Services, even in the
event of an Epic Party’s fault, tort (including negligence), strict liability, indemnity,
product liability, breach of contract, breach of warranty, or otherwise and even if an Epic
Party has been advised of the possibility of such damages. Further, to the maximum extent
permitted by applicable law, the aggregate liability of the Epic Parties arising out of or in
connection with this Agreement or the Software (including any Game Currency or
Content) or Services will not exceed the total amounts you have paid (if any) to Epic for the
Software (including any Game Currency or Content) during the twelve (12) months
immediately preceding the events giving rise to such liability. These limitations and
exclusions regarding damages apply even if any remedy fails to provide adequate
compensation.

Notwithstanding the foregoing, some countries, states, provinces or other jurisdictions do
not allow the exclusion of certain warranties or the limitation of liability as stated above, so
the above terms may not apply to you. Instead, in such jurisdictions, the foregoing
exclusions and limitations shall apply only to the extent permitted by the laws of such
jurisdictions. Also, you may have additional legal rights in your jurisdiction, and nothing in
this Agreement will prejudice the statutory rights that you may have as a consumer of the
Software or Services.

9. Indemnity

You agree to indemnify, pay the defense costs of, and hold Epic, its licensors, its and their
affiliates, and its and their employees, officers, directors, agents, contractors, and other
representatives harmless from all claims, demands, actions, losses, liabilities, and expenses
(including attorneys’ fees, costs, and expert witnesses’ fees) that arise from or in connection with
(a) any claim that, if true, would constitute a breach by you of this Agreement or negligence by
you, or (b) any act or omission by you in using the Software (including any Game Currency or
Content) or Services. You agree to reimburse Epic on demand for any defense costs incurred by
Epic and any payments made or loss suffered by Epic, whether in a court judgment or settlement,
based on any matter covered by this Section 9.

If you are prohibited by law from entering into the indemnification obligation above, then you
assume, to the extent permitted by law, all liability for all claims, demands, actions, losses,
liabilities, and expenses (including attorneys’ fees, costs and expert witnesses’ fees) that are the
stated subject matter of the indemnification obligation above.

10. Termination

Without limiting any other rights of Epic, this Agreement will terminate automatically without
notice if you fail to comply with any of its terms and conditions. You may also terminate this

                                                  5

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 5 of 8
Agreement by deleting the Software. Upon any termination, the License will automatically
terminate, you may no longer exercise any of the rights granted to you by the License, and you
must destroy all copies of the Software in your possession.

Except to the extent required by law, all payments and fees are non-refundable under all
circumstances, regardless of whether or not this Agreement has been terminated.

Sections 2, 5-13, and 15-17 will survive any termination of this Agreement.

11. Governing Law and Jurisdiction

You agree that this Agreement will be deemed to have been made and executed in the State of
North Carolina, U.S.A., and any dispute will be resolved in accordance with the laws of North
Carolina, excluding that body of law related to choice of laws, and of the United States of
America. Any action or proceeding brought to enforce the terms of this Agreement or to
adjudicate any dispute must be brought in the Superior Court of Wake County, State of North
Carolina or the United States District Court for the Eastern District of North Carolina. You
agree to the exclusive jurisdiction and venue of these courts. You waive any claim of
inconvenient forum and any right to a jury trial. The Convention on Contracts for the
International Sale of Goods will not apply. Any law or regulation which provides that the
language of a contract shall be construed against the drafter will not apply to this Agreement.

12. Class Action Waiver

You agree not to bring or participate in a class or representative action, private attorney
general action, or collective arbitration related to the Software (including any Game
Currency or Content) or Services or this Agreement. You also agree not to seek to
combine any action or arbitration related to the Software or Services or this Agreement
with any other action or arbitration without the consent of all parties to this Agreement
and all other actions or arbitrations.

13. U.S. Government Matters

The Software is a “Commercial Item” (as defined at 48 C.F.R. §2.101), consisting of
“Commercial Computer Software” and “Commercial Computer Software Documentation” (as
used in 48 C.F.R. §12.212 or 48 C.F.R. §227.7202, as applicable). The Software is being
licensed to U.S. Government end users only as Commercial Items and with only those rights as
are granted to other licensees under this Agreement.

You represent and warrant to Epic that you are not located in a country that is subject to a U.S.
Government embargo or that has been designated by the U.S. Government as a “terrorist
supporting” country, and that you are not listed on any U.S. Government list of prohibited or
restricted parties.

14. Amendments of this Agreement


                                                 6

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 6 of 8
Epic may issue an amended Agreement, Terms of Service, or Privacy Policy at any time in
its discretion by posting the amended Agreement, Terms of Service, or Privacy Policy on its
website or by providing you with digital access to amended versions of any of these
documents when you next access the Software. If any amendment to this Agreement, the
Terms of Service, or Privacy Policy is not acceptable to you, you may terminate this
Agreement and must stop using the Software. Your continued use of the Software will
demonstrate your acceptance of the amended Agreement and Terms of Service as well as
your acknowledgement that you have read the amended Privacy Policy.

15. No Assignment

You may not, without the prior written consent of Epic, assign, transfer, charge, or sub-contract
all or any of your rights or obligations under this Agreement, and any attempt without that
consent will be null and void. If restrictions on transfer of the Software in this Agreement are
not enforceable under the law of your country, then this Agreement will be binding on any
recipient of the Software. Epic may at any time assign, transfer, charge, or sub-contract all or
any of its rights or obligations under this Agreement.

16. Definitions

As used in this Agreement, the following capitalized words have the following meanings:

“Cheat Detection” means functionality intended to identify Cheats.

“Cheats” means programs or other processes which may give players an unfair competitive
advantage in the Software.

“Confidential Information” means any non-public information related to the Software,
including without limitation information related to gameplay or other content, Game Currency,
Content, the Services, your own feedback and comments, and the feedback or comments of any
other licensee of the Software or any Epic representative.

“Content” means any virtual items or other content that Epic makes available for you to access
or download through or in connection with the Software.

“Epic” means, depending on the location of your primary residence:

       a. Epic Games, Inc., a Maryland Corporation having its principal business offices at
          Box 254, 2474 Walnut Street, Cary, North Carolina, 27518, U.S.A.; or

       b. Epic Games International S.à r.l., a Luxembourg Société à Responsibilité Limitée,
          located at Atrium Business Park, 33 rue du Puits Romain, L8070 Bertrange, Grand-
          Duchy of Luxembourg, acting through its Swiss branch, having its principal business
          offices at Lindenstrasse 16, 6340 Baar, Switzerland.




                                                7

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 7 of 8
“Feedback” means any feedback or suggestions that you provide to Epic regarding the Software,
Services or other Epic products and services.

“Services” means any services made available to you through the Software, including services to
acquire, maintain and use Game Currency and Content.

“Software” means the proprietary software application known as Fortnite, and any patches,
updates, and upgrades to the application, and all related content and documentation made
available to you by Epic under this Agreement, including but not limited to all software code,
titles, themes, objects, characters, names, dialogue, catch phrases, locations, stories, artwork,
animation, concepts, sounds, audio-visual effects, methods of operation, and musical
compositions that are related to the application, and any copies of any of the foregoing. Software
specifically includes all Game Currency and Content for which you have paid the associated fee
or otherwise acquired a license under Section 4.

17. Miscellaneous

This Agreement and any document or information referred to in this Agreement constitute the
entire agreement between you and Epic relating to the subject matter covered by this Agreement.
All other communications, proposals, and representations with respect to the subject matter
covered by this Agreement are excluded.

The original of this Agreement is in English; any translations are provided for reference purposes
only. You waive any right you may have under the law of your country to have this Agreement
written or construed in the language of any other country.

This Agreement describes certain legal rights. You may have other rights under the laws of your
jurisdiction. This Agreement does not change your rights under the laws of your jurisdiction if
the laws of your jurisdiction do not permit it to do so. Limitations and exclusions of warranties
and remedies in this Agreement may not apply to you because your jurisdiction may not allow
them in your particular circumstance. In the event that certain provisions of this Agreement are
held by a court or tribunal of competent jurisdiction to be unenforceable, those provisions shall
be enforced only to the furthest extent possible under applicable law and the remaining terms of
this Agreement will remain in full force and effect.

Any act by Epic to exercise, or failure or delay in exercise of, any of its rights under this
Agreement, at law or in equity will not be deemed a waiver of those or any other rights or
remedies available in contract, at law or in equity.

You agree that this Agreement does not confer any rights or remedies on any person other than
the parties to this Agreement, except as expressly stated.

Epic’s obligations are subject to existing laws and legal process, and Epic may comply with law
enforcement or regulatory requests or requirements despite any contrary term in this Agreement.




                                                 8

         Case 5:19-cv-00325-BO Document 28-1 Filed 05/15/19 Page 8 of 8
